 



Exhibit 10.1



 



SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This Severance Agreement and General Release (“Agreement and Release”) is made
and entered into by Jaye Thompson, PhD (“Employee”) and Repros Therapeutics Inc.
(“Company”).

 

In consideration of the mutual promises set forth in this Agreement and Release,
Employee and the Company agree as follows:

 

1.       Payment by the Company. As consideration for this Agreement and
Release, and in accordance with the Employment Agreement entered into on March
25, 2013, between the Company and Employee, the Company shall pay to Employee
the gross sum of $135,416.67 (“Severance Payment”), less applicable taxes and
withholdings, which reflects all amounts due under section 6(a) of the
Employment Agreement plus an additional one-half month of pay. $125,000.00 of
the Severance Payment will be paid in accordance with section 6(a) of the
Employment Agreement and $10,416.67 of the Severance Payment will be paid upon
receipt of the fully executed Agreement and Release, subject to the revocation
period described in Section 3(h) below. In addition, and as set forth in
sections 4 and 6(a) of the Employment Agreement, the Company shall continue to
provide benefits up through the date of termination and for a six month period
in the kind and amounts provided for in the Employment Agreement for the
Employee and her family.

 

2.       Release by Employee. In consideration of the Company’s payment to
Employee of the Severance Payment as described in this Agreement and Release,
and in lieu of any other benefits, as a full and final settlement, Employee
releases and discharges the Company and all of the Company’s past, present, and
future officers, directors, principals, agents, employees, parents,
shareholders, partners, subsidiaries, holding companies, affiliates,
predecessors, successors, assigns, insurers, compensation and benefit plans and
administrators, trustees, fiduciaries, and insurers of such compensation and
benefit plans, from any and all claims and causes of action (except for claims
arising specifically from a breach of this Agreement and Release), whether known
or unknown, arising out of or related to Employee’s employment with the Company
and any other events or transactions involving the Company which precede the
date of this Agreement and Release. The entities released in the foregoing
sentence shall be referred to collectively as the “Released Parties.” The claims
and causes of action released by Employee include, but are not limited to, the
following: contract claims; claims for salary, benefits, bonuses, severance pay,
or vacation pay; claims or causes of action pertaining to any and all negligence
and tort claims; claims for medical bills; all matters in law, in equity, or
pursuant to statute, including damages, attorneys’ fees, costs, and expenses;
and, without limiting the generality of the foregoing, to all claims, including,
but not limited to, claims arising under Title VII of the Civil Rights Act of
1964, as amended; the Civil Rights Act of 1991; the Americans with Disabilities
Act; 42 U.S.C. § 1981; the Age Discrimination in Employment Act; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act; the
Genetic Information Nondiscrimination Act; Chapter 21 et seq. of the Texas Labor
Code; Chapter 451 of the Texas Labor Code; or any other federal, state, or local
law, statute, or ordinance affecting Employee’s employment with the Company;
claims arising pursuant to any law, statute, ordinance, rule, or regulation,
including, but not limited to, the previously mentioned federal law claims and
claims under state law; and any and all other claims that were ever made the
basis of, or could have been made the basis of, any claims against the Released
Parties in any legal proceeding.

 



 

 

 

This Agreement and Release does not apply to any claims or rights that may arise
after the date that Employee signs this Agreement and Release, to vested rights
under the Company’s employee benefit plans, if any, and as applicable, or to
claims that the controlling law clearly states may not be released by
settlement.

 

3.Age Discrimination in Employment Act and Older Workers’ Benefit Protection Act
Release.

 

ADDITIONALLY, THIS AGREEMENT AND RELEASE SPECIFICALLY WAIVES ALL OF JAYE
THOMPSON’S RIGHTS AND CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967 (29 U.S.C. § 621 et seq., AS AMENDED), AND THE OLDER WORKERS BENEFIT
PROTECTION ACT, AS AMENDED. IN CONNECTION WITH THIS WAIVER, Employee
acknowledges and agrees to the following:

 

(a)      I am waiving any and all rights or claims under the Age Discrimination
in Employment Act in exchange for consideration that is in addition to anything
of value to which I already am entitled.

 

(b)      I have had ample opportunity to consult with an attorney prior to
executing this Agreement and Release. The Company advised me and encouraged me
in writing herein to consult with an attorney prior to signing this Agreement
and Release.

 

(c)      I have carefully read and fully understand all of the provisions and
effects of this Agreement and Release and I knowingly and voluntarily (of my own
free will) entered into all of the terms set forth in this Agreement and
Release.

 

(d)      I knowingly and voluntarily intend to be legally bound by all of the
terms set forth in this Agreement and Release.

 

(e)      I relied solely and completely upon my own judgment and/or the advice
of my attorney in entering into this Agreement and Release.

 

(f)       I further understand that I have been given at least forty-five (45)
days to consider the terms of this Agreement and Release before signing it. The
parties agree, however, that any changes to the terms or conditions of this
Agreement and Release (whether material or immaterial) will not restart the
running of the forty-five (45) day period.

 

(g)      If I sign this Agreement and Release prior to the end of the forty-five
(45) day time period, I certify that, in accordance with 29 C.F.R.
§ 1625.22(e)(6), I knowingly and voluntarily decided to sign the Agreement and
Release after considering it less than forty-five (45) days and my decision to
do so was not induced by the Released Parties through fraud, misrepresentation,
or a threat to withdraw or alter the offer prior to the expiration of the
forty-five (45) day time period. I have not been asked by the Released Parties
to shorten my time period for consideration of whether to sign this Agreement
and Release. If I decide to sign this Agreement and Release prior to the end of
the forty-five (45) day time period, the Released Parties may expedite the
processing of benefits provided to me in exchange for signing this Agreement and
Release, subject to sections (h) and (i) below.

 



 2 

 

 

(h)      I understand that I may change my mind and revoke this Agreement and
Release at any time within seven days after I sign it by sending notice of
revocation to the attention of Kathi Anderson by fax or certified mail, return
receipt requested, to Repros Therapeutics Inc., 2408 Timberloch Pl., Suite B7,
The Woodlands, Texas 77380, facsimile: (281) 719-3446. I understand that this
Agreement and Release shall not become effective or enforceable until after the
seven (7) day revocation period has expired and that I will receive no benefits
until the eighth (8th) day after I sign this Agreement and Release at the
earliest, assuming I have not revoked this Agreement and Release.

 

(i)       I understand that following the seven (7) day revocation period, this
Agreement and Release will be final and binding. I promise that I will not
pursue any claim that I have settled by this Agreement and Release. If I break
this promise, I agree to pay all of the Released Parties’ costs and expenses
(including reasonable attorney’s fees) related to the defense of any such claims
settled hereunder. Although I am releasing claims that I may have under the
Older Workers Benefit Protection Act and the Age Discrimination in Employment
Act which precede the date of this Agreement and Release, I understand that I
may challenge the knowing and voluntary nature of this Agreement and Release
under the Older Workers Benefit Protection Act and the Age Discrimination in
Employment Act before a court, the EEOC, or any other federal, state, or local
agency charged with the enforcement of any employment laws. I understand,
however, that if I pursue a claim against the Released Parties under the Older
Workers Benefit Protection Act and/or the Age Discrimination in Employment Act,
a court has the discretion to determine whether the Released Parties are
entitled to restitution, recoupment, or set off (hereinafter “reduction”)
against a monetary award obtained by me in the court proceedings. A reduction
never can exceed the amount I recover, or the consideration I received for
signing this Agreement and Release, whichever is less. I also recognize that the
Released Parties may be entitled to recover costs and attorneys’ fees incurred
by them as specifically authorized under applicable law.

 

(j)       I am, through this Agreement and Release, releasing the Released
Parties from any and all claims I may have against the Released Parties,
relating to my employment and separation, including claims arising under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et seq.). My initials
below, following the present paragraph of this Agreement and Release, evidence
my understanding and voluntary waiver of all claims against the Released Parties
which precede the date of this Agreement and Release, including, but not limited
to, those pursuant to the Age Discrimination in Employment Act, the Texas Labor
Code, and the Older Workers Benefit Protection Act.

 

Initials: /s/ JT

 

4.       No Filing of Lawsuit or Other Claim. Employee agrees, promises, and
covenants that neither she, nor any person, organization, or other entity acting
on her behalf, has or will file a lawsuit, charge, claim, sue, cause or permit
to be filed, charged or claimed, or participate as a party in any action for
damages against any of the Released Parties involving any matter occurring in
the past up to the date of this Agreement and Release or involving any claims,
demands, causes of action, obligations, damages, or liabilities which are the
subject of this Agreement and Release and which precede the date of this
Agreement and Release.

 



 3 

 

 

5.       Acknowledgments. Employee acknowledges and agrees that she has: (i)
received all compensation due to her as a result of services performed for the
Company including, but not limited to, all overtime and commission payments;
(ii) reported to the Company any and all work-related injuries incurred by her
during her employment with the Company; and (iii) been properly provided any
leave of absence because of her health condition, a family member’s health
condition, or workplace injury, and has not been subjected to any improper
treatment, conduct, retaliation, or actions due to a request for or taking such
leave.

 

6.       No Admission of Liability. Neither this Agreement and Release, nor
anything contained herein shall be construed as an admission by any of the
Released Parties that they have in any respect violated or abridged any federal,
state, or local law or any right or obligation that they, collectively or
individually, may owe or may have owed to Employee. This Agreement and Release
will not be admissible in any proceedings other than a proceeding for breach of
the terms contained herein.

 

7.       Confidentiality of Agreement and Release. Except as may be required by
law, Employee agrees that she shall keep the existence and terms of this
Agreement and Release and terms of settlement confidential and that she will not
disclose, directly or indirectly, such terms to third persons, except that
Employee may disclose the terms of this Agreement and Release to her legal
advisors, accountants, and/or spouse, and as to all such persons to whom
disclosure is made, the disclosure must be made with the condition that the
persons receiving such information maintain the information in strict
confidence. Except as may be required by law, Employee specifically agrees not
to disclose the terms of this Agreement and Release to any present or former
employees or contractors of the Company or the Released Parties. Except as
required by law, Employee agrees to make no comment, either generally or
specifically, regarding the Severance Payment or the other terms of the
Agreement and Release. Nothing in this Section is intended to preclude the
parties from disclosing the existence and terms of this Agreement and Release as
necessary to enforce its terms or in connection with a claim for breach of this
Agreement and Release.

 

8.       Indemnification. Employee agrees to pay any taxes found to be owed from
payments of the Severance Payment described above in Section 1 of this Agreement
and Release, if any.

 

9.       Reports to Government Entities. Nothing in this Agreement and Release,
including the Confidentiality of Agreement and Release clause, restricts or
prohibits Employee from initiating communications directly with, responding to
any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. However, to the
maximum extent permitted by law, Employee is waiving her right to receive any
individual monetary relief from Company or any of the Released Parties resulting
from such claims or conduct, regardless of whether Employee or another party has
filed them, and in the event Employee obtains such monetary relief, Company will
be entitled to an offset for the payments made pursuant to this Agreement and
Release. This Agreement and Release does not limit Employee’s right to receive
an award from any Regulator that provides awards for providing information
relating to a potential violation of law. Employee does not need the prior
authorization of Company to engage in conduct protected by this paragraph, and
Employee does not need to notify Company that she has engaged in such conduct.

 



 4 

 

 

Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

 

10.       Entire Agreement. Employee and the Company acknowledge that this
Agreement and Release constitutes the entire agreement between them and
supersedes all prior written and oral agreements, save and except for the Key
Management Proprietary Information and Inventions and Noncompetition Agreement
dated April 1, 2013 (the “Noncompete Agreement”), as amended below in this
Sections 10, and remains in full force and effect at the time of and following
the execution of this Agreement and Release. Employee and the Company hereby
agree to amend the Noncompete Agreement by deleting the following language from
the second paragraph of Section 7 of the Noncompete Agreement: “, or so engaged
by the Company within the then prior six (6) month period”. To avoid any doubt,
Employee shall not solicit, recruit, or hire any person who is currently
employed by the Company for the term of 12 months from the date of the
termination of her employment with the Company. This Agreement and Release may
not be modified, altered, or changed except by a written agreement signed by
both Employee and a duly authorized representative of the Company. If any
provision of this Agreement and Release is held to be invalid, the remaining
provisions shall not be affected.

 

11.       Governing Law. This Agreement and Release shall be governed by the
laws of the State of Texas. The parties also agree that the state and federal
courts located in the State of Texas shall have personal jurisdiction over them
to hear all disputes arising under this Agreement and Release.

 

 

 

Jaye Thompson indicates her acceptance by signing below:

 

 

/s/ Jaye Thompson

 

Date: June 26, 2017

 

 

Repros Therapeutics Inc. indicates its acceptance by signing below:

 

By: /s/ Kathi Anderson

 

Title: Chief Financial Officer

 

Date: June 26, 2017

 

 5 

 

 

EXHIBIT A

 

DISCLOSURE NOTICE

 

The following information is provided in accordance with federal law to assist
you in deciding whether to sign the Severance Agreement and General Release
(“Agreement and Release”) to which this document is attached.

 

1.       Termination Program. You are being terminated in connection with an
employment termination program affecting employees in the Company’s Texas
workforce. This group of employees is considered your “Decisional Unit.” See
Exhibit A-1 for information regarding your Decisional Unit.

 

2.       Eligibility Factors (Termination). In determining who would be selected
for termination from your Decisional Unit, the Company eliminated all CRA
positions and further eliminated positions based on job functions.

 

3.       Eligibility Factors (Severance). All employees selected for termination
are eligible for severance benefits if they sign the Release.

 

4.       Time Limits. To receive severance benefits, you must sign the Agreement
and Release and return it to Repros Therapeutics Inc., Attn: Kathi Anderson,
2408 Timberloch Pl., Suite B7, The Woodlands, Texas 77380, by the forty-sixth
(46) day after receipt of the Agreement and Release, and not revoke the
Agreement and Release. The Company cannot provide you with severance benefits if
you do not timely return the Agreement and Release. You will have seven (7) days
to revoke (cancel) the acceptance of the Release and Agreement. If you revoke
(cancels) the Release, you will not receive any severance benefits.

 

5.       Job Titles and Ages. The job titles and ages (as of May 19, 2017) of
the employees in the Decisional Unit who were and were not selected for
termination and the offer of consideration for signing an Agreement and Release
appear in Exhibit A-1 on the next page.

 



 6 

 

 

EXHIBIT A-1

 

EMPLOYEES SELECTED FOR TERMINATION

AND THE OFFER OF CONSIDERATION FOR SIGNING A RELEASE

 

TITLE AGE Admin Assistant 27 Clinical Data Specialist 30 Clinical Data
Specialist 26 Clinical Regulatory Associate 56 CRA 31 CRA 35 CRA 52 CRA 62
Executive Director of Clinical & Regulatory Affairs 63 Senior Scientist 56 Sr.
VP of Clinical and Regulatory 51

 

 

 

EMPLOYEES NOT SELECTED FOR TERMINATION

AND THE OFFER OF CONSIDERATION FOR SIGNING A RELEASE

 

TITLE AGE Chief Financial Officer 59 Chief Medical Officer 69 Clinical Contracts
Manager 36 Clinical Trial Director 51 Director of Data Management 63 Office
Manager 55 President and CEO 53 QA Specialist 27 Regulatory Affairs Associate 34
Statistician 36

 



 7 

 

